—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Nassau County Civil Service Commission, dated May 7, 1993, which, after a hearing, adhered to *481its original determination, dated February 11, 1993, finding the petitioner ineligible for the position of Nassau County Police Officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Nassau County Civil Service Commission is afforded wide discretion in determining the fitness of candidates for appointment (Matter of Metzger v Nassau County Civ. Serv. Commn., 54 AD2d 565). Such discretion is particularly necessary in hiring police officers, to whom higher standards of fitness and character may be applied (Matter of Shedlock v Connelie, 66 AD2d 433, 435, affd 48 NY2d 943). "This Court will not interfere with the discretion of the Nassau County Civil Service Commission in determining the qualifications of candidates unless the decision is irrational and arbitrary so as to warrant judicial intervention” (Matter of Choset v Nassau County Civ. Serv. Commn., 199 AD2d 264, 265). There was substantial evidence in the record to support the respondents’ determination in this case (see, Pell v Board of Educ., 34 NY2d 222). Specifically, the petitioner’s admitted use of marihuana, cocaine, and hallucinogens, along with the uncontroverted evidence that the petitioner had given false statements under oath to the Commission as well as to the Suffolk County Police Department in connection with an unrelated job application, supported the Commission’s determination as rationally based, and neither arbitrary nor capricious (see, Matter of Cowen v Reavy, 283 NY 232; Matter of Bell v Nassau County Civ. Serv. Commn., 203 AD2d 285).
We have considered the petitioner’s remaining contentions and find them to be without merit. Sullivan, J. P., Lawrence, Ritter and Joy, JJ., concur.